 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7    IRASARI LAZAZZARO,                                    Case No. 2:17-cv-00657-JCM-NJK
 8                                         Plaintiff,
             v.                                                            ORDER
 9
      HOTSPUR RESORTS NEVADA, LTD.,
10
                                        Defendant.
11

12          This matter was referred to the undersigned for an Early Neutral Evaluation on March 3,
13   2017. See Notice (ECF No. 2).
14          The Complaint (ECF No. 1) in this matter was filed March 3, 2017. On March 3, 2017, it
15   was referred to the court’s conduct Early Neutral Evaluation Program. See Notice (ECF No. 2).
16   An Amended Complaint (ECF No. 6) and Second Amended Complaint (ECF No. 10) were
17   subsequently filed on April 12, 2017, and May 31, 2017. Defendant filed a Motion to Dismiss
18   (ECF No. 11) June 13, 2017. On July 18, 2017, the undersigned entered an order setting an Early
19   Neutral Evaluation for August 16, 2017. On August 4, 2017, Judge Mahan granted without
20   prejudice defendant’s Motion to Dismiss (ECF No. 11). See Order (ECF No. 18). The entry of
21   Judge Mahan’s order terminated the ENE that was set in this matter.
22          On August 7, 2017, a clerk’s judgment was entered in favor of defendant and against
23   plaintiff. Plaintiff filed a Third Amended Complaint (ECF No. 20) on September 3, 2017, and on
24   September 4, 2017, a Notice of Appeal (ECF No. 21) was filed on the clerk’s judgment. On
25   November 7, 2017, the appeal was dismissed for failure to prosecute. See Order of USCA, Ninth
26   Circuit (ECF No. 24), and Order on Mandate (ECF No. 26).
27          On November 29, 2017, defendant filed another Motion to Dismiss (ECF No. 28). The
28   Response (ECF No. 31) was filed December 20, 2017, and Reply (ECF No. 32) was filed

                                                        1
 1   December 27, 2017. Judge Mahan entered an Order (ECF No. 33) denying the motion to dismiss

 2   on September 24, 2018, and defendant filed it’s Answer to the Third Amended Complaint (ECF

 3   No. 34) on October 9, 2018. A Scheduling Order (ECF No. 38) was entered January 3, 2019,

 4   setting a March 25, 2019 discovery cutoff. Judge Koppe, the magistrate judge assigned to this

 5   case advised the party at the hearing on the proposed discovery plan and scheduling order that she

 6   was not inclined to extend the deadlines. See Minutes of Proceedings (ECF No 37).

 7           LR 16-6 (d) contemplates an ENE will be conducted early in the case, within 90 days of

 8   the first responding party’s appearance in the case. The purpose of an early neutral evaluation is

 9   to attempt to resolve an employment discrimination case before substantial costs, attorneys’ fees

10   and resources are expended. The court finds that the purpose of LR 16-6 in conducting the ENE

11   would not be served at this late date. The discovery cutoff is March 25, 2019 and the court’s

12   calendar will not accommodate an ENE prior to the discovery cutoff. The parties will be referred

13   for a mandatory settlement conference after dispositive motions are filed, or the joint pretrial order

14   is filed.

15           IT IS ORDERED that the case is referred to the normal litigation track.

16           DATED this 16th day of January 2019.

17

18
                                                           PEGGY A. LEEN
19                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                                       2
